DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 02/24/2021.
 Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
Applicant is suggested to include information of the figures 6C, 6D with associated text of the specification to the claims to improve the application for providing a better condition for an allowance.

Claim Objections
Claims 6, 13 and 20 are objected to because of the following informalities: claims recite “… one or more of an email application a messaging application”, which appear to be “… one or more of an email application and a messaging application”.
Appropriate corrections are required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1 (claims 8 and 15 have similar limitations) recites “… receiving, via a first/second communication channel between a sending device and a recipient device, a first/second partial encryption key from the receiving device …”, however, it is not clear (1) whether “the receiving device” is the same as “a recipient device” or not (note: if they are not the same, “the receiving device” has an antecedent basis issue); (2) whether the sending device or the recipient device is receiving the first/second partial encryption keys or not because the transmission performed via the channel between the sending device and the recipient device (or it is not clear to define a boundary of the claimed limitation). 
Claims 2-7, 9-14 and 16-20 depend from the claim 1, 8 or 15, and are analyzed and rejected accordingly.

Claim 5, 12 and 19 recite “… receiving additional data from the receiving device that has been encrypted by the receiving device, and decrypting the additional data based on the transport key …”, however, it is not clear (1) whether “additional data” is in addition to the first/second partial encryption keys or not; (2) whether “the additional data” is “the encrypted data” or not (note: any data is interpreted as the plain data); (3) how the transport key is related to the decryption or encryption of the additional data (e.g., it is not clear to define a boundary of the limitation or omitting necessary step/component which cause the claimed limitation unclear).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter.
The claims recite “A/the system comprising an interface configured to receive … a processor configured to generate …”. However, claims to “a system only with software components (note: the interface and the processor can be software) or software per se” is ineligible subject matter under 35 U.S.C. 101, because they do not fall within one of the statutory categories. Adding a hardware element (e.g., a memory, a CPU, etc.) can overcome the rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Black et al. (US 2018/0048674 A1).

As per claim 1, Black teaches a method comprising:
receiving, via a first communication channel between a sending device and a recipient device, a first partial encryption key from the receiving device; and receiving, via a second communication channel between the sending device and the recipient device, a second partial encryption key from the receiving device, wherein the second communication channel comprises a different communication medium than the first communication channel [fig. 10; par. 0123, lines 1-7 of Black teaches receiving, via a first communication channel (e.g., the channel A) between a sending device and a recipient device (e.g., between the transmitter and receiver), a first partial encryption key (e.g., the first part of the split encryption key) from the receiving device; and receiving, via a second communication channel (e.g., the channel B) between the sending device and the recipient device (e.g., between the transmitter and receiver), a second partial encryption key (e.g., the second part of the split encryption key) from the receiving device, wherein the second communication channel comprises a different communication medium than the first communication channel (e.g., the channel A is different from the channel B)];
generating a transport key based on the first partial encryption key and the second partial encryption key received via the first and second channels; and encrypting data based on the generated transport key and transmitting the encrypted data to the receiving device [figs. 10, 12; par. 0123, lines 6-12; par. 0124, lines 8-30; par. 0130, lines 1-6; par. 0136, lines 19-22; par. 0156, lines 1-8 of Black teaches generating a transport key (e.g., the composite key or the encryption key) based on the first partial encryption key and the second partial encryption key received via the first and second channels (e.g., the first and second parts of the split encryption key received via the channel A and B); and encrypting data based on the generated transport key and transmitting the encrypted data to the receiving device (e.g., encrypting data that are passed using the encryption key before passing to the receiving device (e.g., the routing system, web server or the user].
 
As per claim 3, Black teaches the method of claim 1. 
Black further teaches wherein the receiving the first partial encryption key comprises receiving the first partial encryption key via an email application, and wherein the receiving the second partial encryption key comprises receiving the second partial encryption key via a messaging application [fig. 10; par. 0110, lines 1-28; par. 0142, lines 1-9 of Black teaches wherein the receiving the first partial encryption key comprises receiving the first partial encryption key via an email application (e.g., the information received via the public Internet network), and wherein the receiving the second partial encryption key comprises receiving the second partial encryption key via a messaging application (e.g., the information received via a non-public SMS network)].

As per claim 5, Black teaches the method of claim 1. 
Black further teaches receiving additional data from the receiving device that has been encrypted by the receiving device, and decrypting the additional data based on the transport key generated from the first partial encryption key and the second partial encryption key received via the first and second communication channels [par. 0265, lines 19-23; par. 0266, lines 1-8 of Black teaches receiving additional data (e.g., the remainder data) from the receiving device that has been encrypted by the receiving device, and decrypting the additional data (e.g., retrieving the encrypted data) based on the transport key (e.g., the symmetric key or key used in encryption) generated from the first partial encryption key and the second partial encryption key received via the first and second communication channels – see also rejections to the claim 1].

As per claim 6, Black teaches the method of claim 1. 
Black further teaches wherein the receiving the first partial encryption key comprises receiving the first partial encryption key via a telephone call, and wherein the receiving the second partial encryption key comprises receiving the second partial encryption key via one or more of an email application a messaging application [par. 0265, lines 1-15 of Black teaches wherein the receiving the first partial encryption key comprises receiving the first partial encryption key via a telephone call (e.g., via a phone conversation), and wherein the receiving the second partial encryption key comprises receiving the second partial encryption key via one or more of an email application a messaging application (e.g., via an SMS message) – see also rejections to the claim 1]. 

Claims 8, 10, 12 and 13 are system claims that correspond to the method claims 1, 3, 5 and 6, and are analyzed and rejected accordingly.

Claims 15, 17, 19 and 20 are non-transitory computer-readable medium claims that correspond to the method claims 1, 3, 5 and 6, and are analyzed and rejected accordingly.

Allowable Subject Matter
Claims 2, 4, 7, 9, 11, 14, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495